Matter of D'Amato v Lorintz (2019 NY Slip Op 00592)





Matter of D'Amato v Lorintz


2019 NY Slip Op 00592


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2018-14072

[*1]In the Matter of Katuria D'Amato, petitioner,
vJoseph H. Lorintz, etc., respondent. Law Offices of Thomas F. Liotti, LLC, Garden City, NY, for petitioner.


Letitia James, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Joseph H. Lorintz, a Justice of the Supreme Court, Nassau County, to recuse himself from presiding over an action entitled Anonymous-1 v Anonymous-2 , pending in that court under Index No. 202477/17.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Legal Aid Soc'y of Sullivan County, Inc. v Scheinman , 53 NY2d 12, 16). Assuming, without deciding, that this proceeding was appropriately commenced by counsel for the petitioner, the petitioner failed to demonstrate a clear legal right to the relief sought.
SCHEINKMAN, P.J., HINDS-RADIX, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court